DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 26 January 2022 fails to elect an invention and presents only amended claims. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement and did not elect an invention, the response will be considered as an election without traverse of Invention I, drawn to claims 1-13 (MPEP 818.01(a)).
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 5 state that “the two conductive terminals with different polarities are located between two of the four conductive terminals which are outer conductive terminals.” This suggests one of the two terminals is a positive terminal and one is a negative terminals. The claims then state “the two outer conductive terminals have the same polarity.” Therefore, the scopes of the claims are drawn to embodiments wherein the four conductive terminals of the battery pack are either three positive terminals and one negative terminal or alternatively, they are three negative terminals and one positive terminal. The specification does not contain support for either embodiment in any of the claims’ scopes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 2019/0259984 A1).

Regarding claim 1, Nishikawa discloses a battery pack 300 comprising a housing with a stepped part 312. The stepped part itself has a plurality of slits 321 to 324 disposed in an area referred to as the configuration region ([0192], [0202], Fig. 16). The pack is additionally provided with four contact terminals 351 through 354 corresponding with the slits ([0193], Figs. 16-17). The contact terminals are connected to two battery cell units 356 and 357 (Fig. 19). The positive output of the cell unit 356 is connected to the first positive terminal 351 through lead and the negative output is connected to the first negative terminal 353. Similarly, the positive output of the second cell unit 357 is connected to the second positive terminal 352 and the negative output is connected to second negative terminal 354 [0203]. 
Nishikawa additionally discloses wherein the battery pack is provided with a switching mechanism 320 disposed in the configuration region and capable of switching between parallel and series connections of the cell units [0202]. In a parallel connection, the terminal part 370 is mounted on the battery pack and the positive electrode input terminal 371 of the terminal part is accommodated in the terminal mounting part 331 via slot 322 (Fig. 17(1), Fig. 19, [0204]). The negative electrode input terminal 372 is similarly accommodated in terminal mounting part 341 via slot 323 (Fig. 17(1), Fig. 19, [0204]). In this configuration, a connection path from positive terminal input 371 to the positive output of cell units 356 and 357 and likewise for the negative terminal, providing the parallel connection at a lower voltage rating [0204]. Alternatively, a terminal part 380 having positive input terminal 381 and negative input terminal 382 may be mounted on the battery pack (Fig. 17(2), Fig. 20, [0205]). The input terminals are mounted in slots 321 and 324 resulting in movable guide members 330 and 340 to move in directions 346 and 336, respectively, thereby changing the contact relationship between the contact elements (Fig. 20, [0206]). In particular, the contact elements result in a connection path between positive input terminal 381 and the positive output of cell unit 356, a path between the negative output of cell unit 356 to the positive output of cell unit 357, and a path between the negative output of cell unit 357 to negative input terminal 382 [0206]. In other words, a series connection is formed between the two cell units 356 and 357 and a higher voltage output is obtained [0206].
Nishikawa therefore reads on the claim limitation “A battery pack (battery pack 300), comprising: 
a housing having a socket located thereon (configuration region), the socket having a plurality of terminals received therein, the terminals including four conductive terminals (slits 321 through 324); and 
two battery cell groups received in the housing (cell units 356 and 357) and each having a positive electrode and a negative electrode (each having a positive output and a negative output) respectively and electrically connected to the corresponding conductive terminal of the socket; 
wherein the two battery cell groups can be switched between an isolated state (parallel connection state) and a series connected state (series connection state) to output two different voltages through two of the four conductive terminals (slits 322 and 323 for the parallel state, slits 321 and 324 for the series state), the two conductive terminals having different polarities (positive and negative input terminals are inserted into their respective conductive terminal) and the two conductive terminals capable of being disconnected or connected to each other (contact elements change connection paths with respect to which terminal part 370 or 380 is mounted), and wherein the two conductive terminals with different polarities are respectively connected to the two battery cell groups.”

Regarding claim 2, Nishikawa meets the claim limitations of the battery pack according to claim 1 as set forth above. Nishikawa further meets the claim limitation “wherein the two conductive terminals with different polarities are adjacent and separate to each other (slots 322 and 323 are adjacent and separate to each other, Fig. 16), and wherein the two battery cell groups are isolated with each other in the battery pack and output a low voltage (parallel connection is formed via slots 322 and 323 outputting a low voltage).”

Regarding claim 7, Nishikawa meets the claim limitations of the battery pack according to claim 2 as set forth above. Nishikawa further discloses wherein the two conductive terminals with different polarities that are capable of being connected and disconnected from each other each define an intermediate terminal, intermediate terminal 345 for conductive terminal 354 and intermediate terminal 335 for conductive terminal 351 [0197], Fig. 18. The intermediate terminals, corresponding with the claimed contacting arms, are accordingly close but separate to each other, as shown in Figs. 18-19. Nishikawa therefore reads on the claim limitation “wherein the two conductive terminals with different polarities each defines a contacting arm, and wherein the contacting arms of the two conductive terminals with different polarities are close but separate to each other.”

Regarding claim 8, Nishikawa meets the claim limitations of the battery pack according to claim 7 as set forth above. Nishikawa further reads on the claim limitation “wherein the two battery cell groups are switched from the isolated state to the series connected state to output a high voltage through changing the connection of the two contacting arms from a separate state to a connected state” because the two contacting arms are pushed together to switch the cell groups from a parallel connection to a series connection to output a high voltage, as shown in Fig. 20.

Regarding claim 9, Nishikawa meets the claim limitations of the battery pack according to claim 7 as set forth above. Nishikawa further reads on the claim limitation “wherein the two battery cell groups are in the series connected state and output a high voltage when the contacting arms of the two conductive terminals are connected to each other” because the series connection occurs between the two contact arms, as shown in Fig. 20.

Regarding claim 11, Nishikawa meets the claim limitations of the battery pack according to claim 9 as set forth above. Nishikawa further reads on the claim limitation “the two battery cell groups are switched from the series connected state to the isolated state to output a low voltage through changing the connection of the two contacting arms from an electrical connected state to an electrical isolated state” because the contacting arms 335 and 345 are separated to form a parallel connection, corresponding with the isolated state, to output a low voltage.

Regarding claim 12, Nishikawa meets the claim limitations of the battery pack according to claim 9 as set forth above. Nishikawa further reads on the claim limitation “wherein the two battery cell groups are in the isolated state and output a low voltage when the contacting arms of the two conductive terminals are isolated from each other.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2019/0259984 A1).

Regarding claim 4, Nishikawa meets the claim limitations of the battery pack of claim 1 as set forth above. Nishikawa accordingly discloses wherein the two conductive terminals with different polarities are connected to each other such that the two battery cell groups are connected in series and output a high voltage. Nishikawa fails to disclose wherein said conductive terminals are adjacent to each other.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the conductive terminals and the corresponding parts of the switching mechanism such that the two conductive terminals connected to each other are adjacent as a matter of obvious engineering design choice. The Courts have held that the mere rearrangement of parts is not a patentable distinction when the rearrangement does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144(VI)(C). In this case, rearranging the terminals would result in a modification of the mechanism for switching the connection between parallel and series, but it would not modify the operation of the battery pack because the pack would still be capable of switching voltages depending on the power tool requirements.
Modified Nishikawa therefore reads on the claim limitation “wherein the two conductive terminals with different polarities are adjacent and connected to each other, and wherein the two battery cell groups are connected with each other in series in the battery pack and output a high voltage.

Regarding claim 6, Nishikawa meets the claim limitations of the battery pack according to claim 2 as set forth above. Nishikawa accordingly discloses wherein the two conductive terminals with different polarities are located on either side of the four conductive terminals and the two adjacent terminals in the middle have different polarities.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the conductive terminals and the corresponding parts of the switching mechanism such that the two conductive terminals connected to each other are on one side and the two terminals in the middle are the same polarity as a matter of obvious engineering design choice. The Courts have held that the mere rearrangement of parts is not a patentable distinction when the rearrangement does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144(VI)(C). In this case, rearranging the terminals would result in a modification of the mechanism for switching the connection between parallel and series, but it would not modify the operation of the battery pack because the pack would still be capable of switching voltages depending on the power tool requirements.
 Modified Nishikawa therefore reads on the claim limitation “wherein the four conductive terminals are arranged adjacent to each other, and wherein the two conductive terminals with different polarities are located on one side of the four conductive terminals, and wherein two adjacent conductive terminals which are located in the middle have the same polarity.”

Regarding claim 10, Modified Nishikawa meets the claim limitations of the battery pack according to claim 4 as set forth above. Nishikawa further discloses wherein the contacting elements 335 and 345, corresponding with terminals 351 and 354, respectively, are directly connected via portions 335b and 345b abutting each other and forming a series connection [0197]. Modified Nishikawa therefore reads on the claim limitation “wherein the two conductive terminals with different polarities each defines a contacting arm, and wherein the contacting arms of the two conductive terminals with different polarities are directly connected to each other through the two contacting arms abutting with each other.”

Regarding claim 13, Modified Nishikawa meets the claim limitations of the battery pack according to claim 10 as set forth above. Nishikawa further discloses wherein the conductive terminals defining contact arms further define contact elements 345c and 345d for arm 345 and elements 335c and 335d for arm 335 that extend from the rear side [0197].
Modified Nishikawa therefore reads on the claim limitation  “wherein the two conductive terminals with different polarities each further defines a pair of main arms located on one side of the contacting arm, and wherein the main arms are in an idle state when the contacting arms of the two conductive terminals are abutting with each other” wherein the main arms are the contact elements c and d for each contacting arm. Contact elements d are disconnected when the contacting arms are abutting with each other, which is interpreted as an idle state.

Claims 1-2, 4, 6-9, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2011/0250484 A1) in view of Nishikawa et al. (US 2019/0259984 A1).

Regarding claim 1, Meng discloses a battery pack 10 having two battery cell sets 11, a first connection terminal set 12, and a transmission switch 15 ([0031], Fig. 1). Meng further discloses wherein the battery pack is provided with a first interface 13 and the connection terminal set is comprised of positive terminals, 12a and 12a’, and negative terminals, 12b and 12b’. The terminals 12a and 12b correspond to the first battery cell set and terminals 12a’ and 12b’ corresponding with the second battery cell set [0033]. Meng additionally discloses a power tool 20 comprising a motor 21 and a second connection terminal set 22 comprised of positive terminal 22a and negative terminal 22b [0033]. 
The transmission switch 15 connects the two battery cell units in parallel by electrically connecting positive terminal 12a to positive terminal 12a’ and further connecting negative terminal 12b to negative terminal 12b’ [0034]. The power tool is then connected to the first interface 13 wherein the positive terminal 12a is connected to positive terminal 22a of the power tool and likewise for negative terminals 12b and 22b [0034]. This configuration results in a parallel connection between the battery cell sets 11 and outputs a voltage of 19V. 
The switch may additionally be shifted such that negative terminal 12b is electrically connected to positive terminal 12a’ and the power tool is connected to the interface 13. The first positive terminal 12a is then connected to positive terminal 22a and the negative terminal 12b’ is connected to second negative terminal 22b. This configuration results in a series connection between the battery cell sets 11 and outputs a voltage of 38V [0035].
Meng therefore reads on the claim limitation “A battery pack (battery pack 10) having a socket (interface 13) having a plurality of terminals received therein, the terminals including four conductive terminals (12a, 12b, 12a’, 12b’); and two battery cell groups received in the housing (battery cell sets 11) and each having a positive electrode and a negative electrode respectively and electrically connected to the corresponding conductive terminal of the socket; wherein the two battery cell groups can be switched between an isolated state (parallel connection) and a series connected state (series connection) to output two different voltages through two of the four conductive terminals (19V and 38V via terminals 12a and 12b’, the two conductive terminals having different polarities and the two conductive terminals capable of being disconnected or connected to each other (transmission switch 15 either connects or disconnects the conductive terminals from each other), and wherein the two conductive terminals with different polarities are respectively connected to the two battery cell groups (12a and 12b’ are different polarities).”
Meng fails to provide details regarding the housing of the battery pack, including the structure of the socket.
Nishikawa discloses a battery pack 300 with a switching mechanism comprising a housing with a stepped part 312. The stepped part itself has a plurality of slits 321 to 324 disposed in an area referred to as the configuration region (corresponding to the first interface of Meng above) ([0192], [0202], Fig. 16). The pack is additionally provided with four contact terminals 351 through 354 corresponding with the slits ([0193], Figs. 16-17). The contact terminals are connected to two battery cell units 356 and 357 (Fig. 19).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the battery pack of Meng with a housing having a configuration region, as taught by Nishikawa, with a reasonable expectation of success. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. a conventional housing structure for a battery pack. See MPEP 2143(I)(A).
Modified Meng therefore reads on the claim limitation “a housing having a socket located thereon” wherein the socket corresponds to the first interface 13 where the conductive terminals are located.

Regarding claim 2, Modified Meng meets the claim limitations of the battery pack according to claim 1 as set forth above. Modified Meng further reads on the claim limitation “wherein the two conductive terminals with different polarities are adjacent (12a and 12b’ are adjacent, Fig. 1) and separate to each other, and wherein the two battery cell groups are isolated with each other in the battery pack and output a low voltage” because the battery cell groups are isolated when the transmission switch is configured to disconnect the groups, leading to a parallel connection and a low voltage (19V compared to the 38V of the series connection).

Regarding claim 4, Modified Meng meets the claim limitations of the battery pack according to claim 1 as set forth above. Modified Meng further reads on the claim limitation “wherein the two conductive terminals with different polarities are adjacent and connected to each other, and wherein the two battery cell groups are connected with each other in series in the battery pack and output a high voltage” because the battery cell groups are connected when the transmission is shifted to connect the groups, leading to a series connection and a high voltage.

Regarding claim 6, Modified Meng meets the claim limitations of the battery pack according to claim 2 as set forth above. Meng further discloses wherein the two conductive terminals with different polarities, 12a and 12b’, are located on one side of the four conductive terminals, the side being the rightmost side of the terminals within the interface 13, as depicted in Fig. 1. Additionally, from top to bottom in Figure 1, the terminals are arranged adjacent to each other in the following order: 12a, 12b, 12b’, and 12a’. The two adjacent conductive terminals in the middle from top to bottom, 12b and 12b’, are both negative [0033]. Modified Meng therefore reads on the claim limitation “wherein the four conductive terminals are arranged adjacent to each other, and wherein the two conductive terminals with different polarities are located on one side of the four conductive terminals, and wherein two adjacent conductive terminals which are located in the middle have the same polarity.”


    PNG
    media_image1.png
    413
    663
    media_image1.png
    Greyscale
Regarding claim 7, Modified Meng meets the claim limitations of the battery pack according to claim 2 as set forth above. Modified Meng further discloses circuitry wherein conductive terminals 12a and 12b’ are connected to a switching mechanism via contacting arms, as shown below in Modified Fig. 1 of Meng.

Modified Meng therefore reads on the claim limitation “wherein the two conductive terminals with different polarities each defines a contacting arm, and wherein the contacting arms of the two conductive terminals with different polarities are close but separate to each other” because the two contacting arms associated with the conductive terminals with different polarities, 12a and 12b’ are close but separate to each other.

Regarding claim 8, Modified Meng meets the claim limitations of the battery pack according to claim 7 as set forth above. Modified Meng further reads on the claim limitation “wherein the two battery cell groups are switched from the isolated state (parallel connection) to the series connected state (series connection) to output a high voltage (38 V) through changing the connection of the two contacting arms from a separate state to a connected state (changing the connection of the two contacting arms via the transmission switch 15).”

Regarding claim 9, Modified Meng meets the claim limitations of the battery pack according to claim 7 as set forth above. Modified Meng further reads on the claim limitation “wherein the two battery cell groups are in the series connected state and output a high voltage when the contacting arms of the two conductive terminals are connected to each other.”

Regarding claim 11, Modified Meng meets the claim limitations of the battery pack according to claim 9 as set forth above. Modified Meng further reads on the claim limitation “wherein the two battery cell groups are switched from the series connected state to the isolated state to output a low voltage through changing the connection of the two contacting arms from an electrical connected state to an electrical isolated state” because the transmission switch changes the connection of the contacting arms from electrically connected in a series connection to a parallel connection, i.e. electrically isolated.

Regarding claim 12, Modified Meng meets the claim limitations of the battery pack according to claim 9 as set forth above. Modified Meng further reads on the claim limitation “wherein the two battery cell groups are in the isolated state and output a low voltage when the contacting arms of the two conductive terminals are isolated from each other.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakano et al. (US 20200127339 A1) teaches a battery pack having voltage switching capabilities in which battery cells are connected in either series or parallel [0035]. The pack has a plurality of connection terminals that can be fitted into the side of a device to output either a high or low voltage [0039].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728